DETAILED ACTION
The amendment filed August 5, 2021 has been entered.  Claims 1-19 and 21-23 remain pending.

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on August 5, 2021 is acknowledged.  The elected species is drawn to a filling device in which the filling in which “in a first operating state includes flushing and/or pre- pressurization of the containers and in a second operating state includes hot filling.”  Applicant has indicated all of claims 1-19 and 21-23 as reading on the elected species.  Claims 1, 9, 13 and 15 are generic.  However, the examiner disagrees with applicant’s argument that all of the claims read on the elected species.  For example, claim 2 is drawn only to filling with flushing/pre-pressurization (species A) and does not include hot filling.  Likewise, claims 11-12, 14, 16 and 21 are drawn to species and claim 22 is drawn to species B.  These claims do not recite the elected combination of both flushing/ pre-pressurization filling in a first state and hot filling in a second state.  Therefore, claims 2, 11-12, 14, 16, and 21-22 are withdrawn from consideration as directed to a non-elected species.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by US Patent Application Publication 2010/0071802 to Clusserath et al. (Clusserath).
Regarding claims 1 and 15, Clusserath discloses a device and method for filling a fill product into a container to be filled in a beverage bottling plant (abstract), the device comprising: a fill product reservoir (6) for storing the fill product; a fill product channel (9); and a filling member (3) in fluid communication with the fill product reservoir via the fill product channel (Fig. 1), wherein the filling member is configured to introduce the fill product into the container to be filled and the filling member communicates via media channels (8, 13, 14, 15, 16, 17) to provide media flows for two or more functions: flushing the container with a flushing gas before it is filled with the fill product, pre-pressurizing the container with a pressurizing gas to a pre-pressurizing pressure before it is filled with the fill product ([0038]), returning gas displaced during the filling of the container with the fill product ([0045]), relieving a gas 
Regarding claims 3 and 17, Clusserath discloses in a first operating state ([0025]-[0028] describe the operating states) the fill product is carbonated (pressure filling; see {0036]-[0042]) and in a second operating state the device is configured to hot-fill the fill product (hot filling; [0043]-[0045]), wherein one of the functions performed via the single media channel is associated with the first operating state (pressurization via channel 15 in pressure filling) and the other of the functions performed via the single media channel is associated with the second operating state (displacement of gas via channel 15 in hot filling).
Regarding claim 10, Clusserath discloses the fill product reservoir is in the form of an adjacent fill product reservoir (Fig. 1) and the device further comprises a media distributor (22) arranged between the fill product reservoir and the filling member and configured to distribute the media provided by the fill product reservoir (Fig. 1).
Regarding claim 13, Clusserath discloses a plurality of filling members that include the filling member ([0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clusserath in view of US Patent 4,390,048 to Zelder (Zelder).
Regarding claims 4 and 18, Clusserath discloses the device and method according to claims 3 and 17, and further discloses wherein the single media channel during the first operating state is configured to provide the media flow for pre-pressurizing the container to the pre-pressurizing pressure before it is filled with the fill product ([0038]) and during the second operating state is configured to provide the media flow to allow the gas displaced from the container during filling of the fill product to flow back ([0045]).  Clusserath does not disclose the media channel also providing gas flow for flushing the container before it is filled with the fill product.  Zelder teaches a filling system and method (abstract) including a single media channel used for pressurizing the container and for flushing the container before filling (see col. 6, lines 21-52) for removing oxygen and other contaminates from the container.




Allowable Subject Matter
Claims 5-9, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the cited documents do not disclose the additional limitations recited in claims 5-9, 19 and 23.  In particular, the cited documents do not disclose using a common media channel for gas flow and circulation of hot fill product.  Further, the cited documents do not disclose using only 2 channels to perform all of the functions.  Therefore, the cited documents do not disclose or render obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        November 16, 2021